COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                  §

  EDDIE MARTINEZ,                                 §               No. 08-19-00127-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                384th District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §               (TC# 20180D00392)

                                              §
                                            ORDER

        Appellant has filed a sixth motion to file his brief. The Court will not act on the motion
unless it is amended to adequately explain in detail the need for the extraordinary relief that he
seeks.

         Appellant was convicted of evading arrest with a vehicle, and he was sentenced on
February 25, 2019. He filed a notice of appeal on May 3, 2019. By August 26, 2020, the clerk's
record and reporter's record had been filed in this case. His brief was accordingly due on
September 25, 2019. Appellant filed three extensions of time and was granted three thirty-day
extensions of time, making his brief due on December 24, 2019. With the last extension, the
Court stated that no further extensions would be considered by the Court. Thereafter, Appellant
filed a fourth extension of time, which the Court granted, resetting the brief due date to January
24, 2020. Appellant then filed a fifth extension of time, which the Court granted, resetting the
brief due date to January 31, 2020. With the last extension, the Court stated that no further
extensions would be considered by the Court. After the last grant of extension of time, Appellant
filed a sixth motion for extension of time asking for an additional 14 days.

       Any motion to extend the time to file a brief must state “the facts relied on to reasonably
explain the need for an extension[.]” TEX.R.APP.P.10.5(b)(1)(C). In his most recent motion,
counsel has stated that he had a medical emergency and had to visit a dentist/oral surgeon out of
town for urgent dental surgery. He further stated, as he did in his previous motions, that he is
working on an appellant brief in another case that was also due January 31, 2020, and that he has

                                                 1
a busy trial practice.

       A sixth motion for extension of time is an extraordinary request that many other courts of
appeals would not consider. This request must be supported by facts under Rule 10.5.
Therefore, the Court will hold this motion in abeyance and allow Appellant to file an amended
motion that provides a detailed and specific explanation for the need for six extensions of time.
Appellant may amend his motion to provide a specific factual basis for the extraordinary relief
sought to this Court on or before February 14, 2020.

        IT IS SO ORDERED this 7th day of February, 2020.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2